DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 20 May 2022.  Claims 1, 3-5, 8-9, 11-13, 15, and 19 were amended. Claims 2, 7, and 18 were canceled. No claims were added.  Claims 1, 3-6, 8-17, and 19-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 20 May 2022, with respect to the rejections of claims 1-4, 9, 10, 12-16, and 20 under 35 USC 102 and claims 5-8, 11, and 17-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made incorporating a newly discovered reference, Arastafar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliouby et al. (U.S. Patent Publication 2020/0026347), hereinafter referred to as Kali in view of Guthery et al. (U.S. Patent Publication 2020/0137011), and further in view of Arastafar (U.S. Patent 8,392,832), hereinafter referred to as Aras.

Regarding claim 1, Kali disclosed a method for automatically providing an emotional response of a user after an initial digital communication is received by a user equipment device of the user (see Kali 0045: “A person uses a messaging application, such as an email or text message application to read a message from a friend that makes him smile. The messaging application, having been registered for emotion services, receives notification of the user evidencing a happy cognitive state shortly after the user accesses the message, and thus sends a reply message to the sender indicating that the recipient was happy upon reading the message”), comprising:
receiving, at the user equipment device, a digital communication for the user from an initial message sender (see Kali 0060: “As shown in Fig. 5, a sender sends a message 522 to a recipient 530”),
determining, by a processor of the user equipment device, an automatic emotional response of the user to the digital communication is desired (see Kali 0060: “Note that while the embodiment described herein illustrates an automatic sending of a reply message with emotional state information of the recipient included, other embodiments ask the recipient if they wish to send the information” | 0064: “The person is permitted to “opt-in” to the facial data collection” | 0049: “In embodiments, the emotion services are requested by a third party, which is neither the individual nor the provider of the emotion services” | 0081: “when a tag is encountered in the digital experience, the tag can be invoked. For example, when tag 1160 is encountered, invoking the tag can enable a camera coupled to a user device and can capture one or more images of the user viewing the digital experience. Invoking a tag can depend on opt-in-by the user”):
capturing, by a camera of the user equipment device, one or more images of the user at a time of receiving the digital communication (see Kali 0060: “The recipient 530 reads the received message 532 on his or her device 524, which includes a camera 526 that has a line of sight 528 to the recipient 530” | 0048: “The cognitive state input can be obtained using an imaging device, such as a camera, that is built into the first device”);
determining, by the processor of the user equipment device, a bandwidth limitation for a response message from the user equipment device to the initial message sender, such that a video or digital image cannot be included as an indication of the emotional response of the user in the response message (see Kali-Guthery-Aras combination below);
in response to determining the bandwidth limitation (see Kali-Guthery-Aras combination below), determining, by the processor of the user equipment, a representative response as a graphical representation indicating the emotional response of the user (see Kali 0060: “Upon identifying an occurrence of the expression, the background process can instigate an emotion response action comprising, in embodiments, sending a second message to the sending including emotion scoring, wherein the second message is indicative of the recipient’s emotional response to the first message. The second message can further include an image and/or an emoji. The emoji can include an emoticon or in some other way can include a digital representation of a mood, emotion, or cognitive state”) based upon the one or more images (see Kali-Guthery combination below);
generating, by the processor of the user equipment device, the response message including the representative response (see Kali 0060: “Upon identifying an occurrence of the expression, the background process can instigate an emotion response action comprising, in embodiments, sending a second message to the sending including emotion scoring, wherein the second message is indicative of the recipient’s emotional response to the first message. The second message can further include an image and/or an emoji. The emoji can include an emoticon or in some other way can include a digital representation of a mood, emotion, or cognitive state”) as the indication of the emotional response of the user based upon the one or more images (see Kali 0060: “Upon detecting a particular emotion such as joy, the background process can notify the messaging application (which is a foreground process), and then messaging application can then send a reply message 534 to the sender. In embodiments, the reply message 534 includes a text portion 538, and an image portion 536, the image portion comprising an image captured by the recipient’s camera 526 upon detecting the desired emotion” | 0045: “The messaging application, having been registered for emotion services, receives notification of the user evidencing a happy cognitive state shortly after the user accesses the message, and thus sends a reply message to the sender indicating that the recipient was happy upon reading the message”); and
sending, from the user equipment device to a device associated with the initial sender, a subsequent communication comprising the response message (see Kali 0060: “upon detecting a particular emotional state in the user, the background process can generate a reply message to be sent to the sender, indicating that the recipient experienced a particular cognitive state upon reading the message...Note that while the embodiment described herein illustrates an automatic sending of a reply message with emotional state information of the recipient included, other embodiments ask the recipient if they wish to send the information”).

Kali did not explicitly disclose that the representative response as a graphical representation indicating the user’s emotional response is “based upon the one or more images”.
In light of Kali’s teachings regarding maintaining a list of expressions and functions (see Kali 0050), analyzing the captured facial data using the facial action coding system (FACS), the emotional facial action coding system (EM-FACS), and the facial action coding system affect interpretation dictionary (FACSAID) (see Kali 0066), as well as sending a reply message including an emoticon of the recipient’s emotion (see Kali 0060), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kali’s emotion service would access a table mapping emotions to emoticons and other digital representations, thereby ensuring a consistent representation of emotions.
	However in a related art, Guthery disclosed storing visual media files, such as GIFS and music clips, in a repository (see [0176]), automatically categorizing visual snippets according to emotions (see [0179]), providing a list of emotions and the corresponding visual snippets (see [0177]), determining relevant content using associated tags (see [0169]), e.g. associated moods (see [0172]), and populating a list of relevant snippets from which the user can make a selection for inclusion in a message (see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kali and Guthery to further describe how to determine which emoticons are associated with an emotion.  Including Guthery’s teachings regarding selecting from multiple emoticons would increase the system’s personalization capabilities (see Guthery 0091).

Kali-Guthery did not explicitly disclose “determining, by the processor of the user equipment device, a bandwidth limitation for a response message from the user equipment device to the initial message sender, such that a video or digital image cannot be included as an indication of the emotional response of the user in the response message (see Kali explanation below)” and that the determining of a representative response (a graphical representation when a digital image cannot be included) is performed “in response to determining the bandwidth limitation”.
However, in a related art, Aras explained that receiving rich content is often slow due to bandwidth limitations (see 1:22-26). In order to resolve this issue, Aras disclosed composing data sets processable as e-mail or other messages which included embedded rich media content such as video data files (see 6:64-67), determining if any relatively rich content is intended to be delivered to the requesting electronic device (see 10:6-13) based on expected transmission resources, e.g. bandwidth (see 10:14-28), and identifying placeholder data sets that are the substitute, non-rich data sets (e.g. .gif – see 4:-37) to be provided instead of the rich content (see 10:54-57). 
Aras did not explicitly disclose that the rich content that cannot be included in the message is “an indication of the emotional response of the user”, however Kali was relied upon above to teach the type of content, i.e. content indicating the user’s emotional response. In light of Aras’ teachings that the substitute placeholder data represents content logically related to the rich media content for which it substitutes (see Aras 2:24-27), the combination of Kali-Guthery and Aras would result in a system in which Kali’s content in the response message describing the user’s emotional response is replaced with Aras’ placeholder content in consideration of bandwidth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kali-Guthery and Aras to further describe when a user’s captured emotional response is unable to be included in a response message. Including Aras’ teachings regarding substituting rich content with non-rich content would conserve bandwidth and other network resources and thereby improve the efficiency of using computing resources while reducing user frustrations due to slowness (see Aras 1:24-27).
Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Kali-Guthery-Aras according to the rationale provided above.  Kali-Guthery-Aras further disclosed a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor of a user equipment device, cause the processor (see Kali 0102: emotion services monitoring system includes processors, memory, instructions to perform the emotion monitoring | 0111: computer readable storage media) to perform the method of claim 1 above.

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Kali-Guthery-Aras according to the rationale provided above.  Kali-Guthery-Aras further disclosed a system for automatically providing an automatic emotional response to an initial digital communication, comprising:
one or more processors (see Kali Fig. 15 #1524: processor);
a camera (see Kali Fig. 15 #1528: camera);
a communication interface (see Kali 0109: computer includes interface for communicating with hardware and software | 0050: API | 0062: user interface); and
a memory (see Kali Fig. 15 #1526: memory) operatively connected to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the system (see Kali 0102: emotion services monitoring system includes processors, memory, instructions to perform the emotion monitoring) to perform the method of claim 1 above.
Regarding claim 3, Kali-Guthery-Aras disclosed the method of claim 1, wherein the representative response comprises an emoji, GIF or emoticon (see Kali 0060: “Upon identifying an occurrence of the expression, the background process can instigate an emotion response action comprising, in embodiments, sending a second message to the sending including emotion scoring, wherein the second message is indicative of the recipient’s emotional response to the first message. The second message can further include an image and/or an emoji. The emoji can include an emoticon or in some other way can include a digital representation of a mood, emotion, or cognitive state”).

Regarding claim 4, Kali-Guthery-Aras disclosed the method of claim 1, wherein determining the representative response indicating the emotional response based upon the one or more images comprises:
normalizing the one or more images to obtain one or more normalized images (see Kali 0069: “A histogram of oriented gradients (HOG) can be computed. The HOG can include feature descriptors and can be computed for one or more facial regions of interest…Histograms can be contrast-normalized based on intensity across a portion of the image or the entire image, thus reducing any influence from illumination or shadowing changes” | 0074: “The image that is received can be manipulated in order to improve the processing of the image…The histograms can be generated for one or more versions of the manipulated received image. The histograms can be based on a HOG or another histogram”); and
determining the emotional response of the user based upon the one or more normalized images (see Kali 0075: “The flow 800 continues with applying classifiers 840 to the histograms” | 0076: “The flow 800 continues with plotting results 860…For example, the plotted results can include classifier probability results from analysis of HOGs…The flow 800 continues with applying a label 870. The label can be used to indicate that a particular facial expression has been detected in the one or more images” | 0060: “Upon detecting a particular emotion such as joy, the background process can notify the messaging application (which is a foreground process), and then messaging application can then send a reply message 534 to the sender | 0048: “The cognitive state input can be obtained using an imaging device, such as a camera, that is built into the first device” | 0066: “The captured facial data can be analyzed using the facial action coding system (FACS)”).

Regarding claim 5, Kali-Guthery-Aras further disclosed the invention, substantially as claimed, as described in claim 1 above. Kali did not explicitly disclose “wherein generating the response message comprises selecting the representative response from a lookup table that associates a plurality of emotional responses with a corresponding plurality of representative responses each comprising an emoji, GIF or emoticon”.
In light of Kali’s teachings regarding maintaining a list of expressions and functions (see Kali 0050), analyzing the captured facial data using the facial action coding system (FACS), the emotional facial action coding system (EM-FACS), and the facial action coding system affect interpretation dictionary (FACSAID) (see Kali 0066), as well as sending a reply message including an emoticon of the recipient’s emotion (see Kali 0060), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kali’s emotion service would access a table mapping emotions to emoticons and other digital representations, thereby ensuring a consistent representation of emotions.
	However in a related art, Guthery disclosed storing visual media files, such as GIFS and music clips, in a repository (see [0176]), automatically categorizing visual snippets according to emotions (see [0179]), providing a list of emotions and the corresponding visual snippets (see [0177]), determining relevant content using associated tags (see [0169]), e.g. associated moods (see [0172]), and populating a list of relevant snippets from which the user can make a selection for inclusion in a message (see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kali and Guthery to further describe how to determine which emoticons are associated with an emotion.  Including Guthery’s teachings regarding selecting from multiple emoticons would increase the system’s personalization capabilities (see Guthery 0091).
The motivation to combine Kali-Guthery and Aras is the same as that provided in claim 1 above.

Regarding claim 6, Kali-Guthery-Aras disclosed the method of claim 5.  Kali did not explicitly disclose “prior to receiving the digital communication: receiving, at the user equipment device, user selections of at least some of the plurality of representative responses from the user to indicate each respective user-selected representative response with a corresponding one of the plurality of emotional responses; and assigning, by the processor of the user equipment device, each user-selected representative response with the corresponding one of the plurality of emotional responses in the lookup table”.
	However in a related art, Guthery disclosed storing visual media files, such as GIFS and music clips, in a repository (see [0176]), automatically categorizing visual snippets according to emotions (see [0179]), providing a list of emotions and the corresponding visual snippets (see [0177]), determining relevant content using associated tags (see [0169]), e.g. associated moods (see [0172]), and populating a list of relevant snippets from which the user can make a selection for inclusion in a message, and make additional edits to the selected snippet (see [0163]), e.g. adjusting the length (see [0155]).  A user is also able create their own mood-specific response that is able to be stored for future use (see [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kali and Guthery to further describe how to determine which emoticons are associated with an emotion.  Including Guthery’s teachings regarding selecting from multiple emoticons would increase the system’s personalization capabilities (see Guthery 0091).
The motivation to combine Kali-Guthery and Aras is the same as that provided in claim 1 above.

Regarding claim 9, Kali-Guthery-Aras disclosed the method of claim 1, further comprising:
determining, by the processor of the user equipment device, that automatically capturing and sending a response to the initial message sender as an authorized recipient of emotional responses of the user has been previously authorized by the user (see Kali 0045: “The messaging application, having been registered for emotion services, receives notification of the user evidencing a happy cognitive state shortly after the user accesses the message, and thus sends a reply message to the sender indicating that the recipient was happy upon reading the message”, i.e. authorization is provided during registration, which occurs prior to performing the emotion service | 0064: “The person is permitted to “opt-in” to the facial data collection” | 0081: “The user can indicate opt-in for certain types of participation, where opt-in can be dependent on content in the digital experience. For example, the user could opt in to participate in a study of political campaign messages and not opt in for a particular advertisement study. In that case, tags embedded in the digital experiences that are related to political campaign messages can enable the camera and image capture when invoked. But tags embedded in the digital experiences that are related to advertisements would not enable the camera when invoked”).

Regarding claim 10, Kali-Guthery-Aras disclosed the method of claim 1, wherein the digital communication is received from a value-added service provider (see Kali 0045: “The messaging application, having been registered for emotion services, receives notification of the user evidencing a happy cognitive state shortly after the user accesses the message, and thus sends a reply message to the sender indicating that the recipient was happy upon reading the message” | 0049: “The emotion services are requested by a third party, which is neither the individual nor the provider of the emotion services”).

Regarding claim 11, Kali-Guthery-Aras disclosed the invention, substantially as claimed, as described in claim 1 above. Kali did not explicitly disclose “the one or more images of the user at the time of receiving the digital communication comprise a video clip; and the video clip is limited to a user-selected size or user-selected number of seconds”.
	However in a related art, Guthery disclosed storing visual media files, such as GIFS and music clips, in a repository (see [0176]), automatically categorizing visual snippets according to emotions (see [0179]), providing a list of emotions and the corresponding visual snippets (see [0177]), determining relevant content using associated tags (see [0169]), e.g. associated moods (see [0172]), and populating a library of relevant snippets from which the user can make a selection for inclusion in a message and make additional edits to the selected snippet (see [0163]), e.g. adjusting the length (see [0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kali and Guthery to expand on the types of emoticons that can be used. Including Guthery’s teachings regarding video clips edited by a user would increase the system’s personalization capabilities (see Guthery 0091) while also ensuring compliance with copyright laws (see Guthery 0004).
The motivation to combine Kali-Guthery and Aras is the same as that provided in claim 1 above.

Regarding claim 13, Kali-Guthery-Aras disclosed the non-transitory computer-readable storage medium of claim 12, further storing executable instructions that, when executed by the processor, cause the processor to:
normalize the image or video clip (see Kali 0069: “A histogram of oriented gradients (HOG) can be computed. The HOG can include feature descriptors and can be computed for one or more facial regions of interest…Histograms can be contrast-normalized based on intensity across a portion of the image or the entire image, thus reducing any influence from illumination or shadowing changes” | 0074: “The image that is received can be manipulated in order to improve the processing of the image…The histograms can be generated for one or more versions of the manipulated received image. The histograms can be based on a HOG or another histogram”); and
determine the emotional response of the user based upon the one or more normalized images (see Kali 0075: “The flow 800 continues with applying classifiers 840 to the histograms” | 0076: “The flow 800 continues with plotting results 860…For example, the plotted results can include classifier probability results from analysis of HOGs…The flow 800 continues with applying a label 870. The label can be used to indicate that a particular facial expression has been detected in the one or more images” | 0060: “Upon detecting a particular emotion such as joy, the background process can notify the messaging application (which is a foreground process), and then messaging application can then send a reply message 534 to the sender | 0048: “The cognitive state input can be obtained using an imaging device, such as a camera, that is built into the first device” | 0066: “The captured facial data can be analyzed using the facial action coding system (FACS)”).

Regarding claim 14, Kali-Guthery-Aras disclosed the non-transitory computer-readable storage medium of claim 13, wherein the representative response comprises an emoji, GIF or emoticon (see Kali 0060: “Upon identifying an occurrence of the expression, the background process can instigate an emotion response action comprising, in embodiments, sending a second message to the sending including emotion scoring, wherein the second message is indicative of the recipient’s emotional response to the first message. The second message can further include an image and/or an emoji. The emoji can include an emoticon or in some other way can include a digital representation of a mood, emotion, or cognitive state”).

Regarding claim 16, Kali-Guthery-Aras disclosed the system of claim 15, wherein the executable instructions further cause the system to normalize the image or video clip (see Kali 0069: “A histogram of oriented gradients (HOG) can be computed. The HOG can include feature descriptors and can be computed for one or more facial regions of interest…Histograms can be contrast-normalized based on intensity across a portion of the image or the entire image, thus reducing any influence from illumination or shadowing changes” | 0074: “The image that is received can be manipulated in order to improve the processing of the image…The histograms can be generated for one or more versions of the manipulated received image. The histograms can be based on a HOG or another histogram” | 0048: “The cognitive state input can be obtained using an imaging device, such as a camera, that is built into the first device”) prior to generating the response message (see Kali 0066: “The captured facial data can be analyzed using the facial action coding system (FACS)” | 0071: “Feature extraction can be based on the use of HOGs” | 0060: “Upon detecting a particular emotion such as joy, the background process can notify the messaging application (which is a foreground process), and then messaging application can then send a reply message 534 to the sender | 0050: “The flow continues with identification of an occurrence of the specified expression or expressions 130. In embodiments, the identifying is provided with a confidence interval…The flow continues with providing notification 140…In this way, the foreground application can use the confidence interval in deciding what course of action to take based on the notification. For example, an application might invoke an automatic help dialog box if a user appears confused and the user’s expression of confusion exceeds a given confidence interval, but would ignore the user’s expression of confusion if it falls below the determined confidence interval”, i.e. normalization occurs during analysis of the captured facial data before performing a response action).




Regarding claim 19, Kali-Guthery-Aras disclosed the invention, substantially as claimed, as described in claim 15 above. Kali did not explicitly disclose “wherein the memory of the system further stores a lookup table that associates a plurality of emotional responses with a corresponding plurality of representative responses, each representative response comprising an emoji, GIF or emoticon”.
In light of Kali’s teachings regarding maintaining a list of expressions and functions (see Kali 0050), analyzing the captured facial data using the facial action coding system (FACS), the emotional facial action coding system (EM-FACS), and the facial action coding system affect interpretation dictionary (FACSAID) (see Kali 0066), as well as sending a reply message including an emoticon of the recipient’s emotion (see Kali 0060), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kali’s emotion service would access a table mapping emotions to emoticons and other digital representations, thereby ensuring a consistent representation of emotions.
	However in a related art, Guthery disclosed storing visual media files, such as GIFS and music clips, in a repository (see [0176]), automatically categorizing visual snippets according to emotions (see [0179]), providing a list of emotions and the corresponding visual snippets (see [0177]), determining relevant content using associated tags (see [0169]), e.g. associated moods (see [0172]), and populating a list of relevant snippets from which the user can make a selection for inclusion in a message (see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kali and Guthery to further describe how to determine which emoticons are associated with an emotion.  Including Guthery’s teachings regarding selecting from multiple emoticons would increase the system’s personalization capabilities (see Guthery 0091).
The motivation to combine Kali-Guthery and Aras is the same as that provided in claim 1 above.

Regarding claim 20, Kali-Guthery-Aras disclosed the system of claim 15, wherein the system comprises a smartphone or a tablet computing device (see Kali 0046: smart phone).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kali-Guthery-Aras as applied to claims 1 and 15 above, and further in view of Kassatly et al. (U.S. Patent Publication 2018/0225014).

Regarding claim 8, Kali-Guthery-Aras disclosed the invention, substantially as claimed, as described in claim 1 above, but did not explicitly disclose “wherein determining the automatic emotional response is desired comprises determining the digital communication includes a parameter or a keyword indicating a request from the initial message sender for the emotional response of the user to the digital communication”.
In light of Kali’s teachings regarding the emotion services being requested by a third party, which is neither the recipient nor the service provider (see Kali 0049) and the recipient opting in for some types of messages (see Kali 0081), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the requesting third party could be the message sender.  Having the sender submit a request for reaction monitoring would preserve the recipient’s privacy by enabling them to decide whether or not to accept.
	However in a related art, Kassatly disclosed a message sender sending to another user a message M1 that also includes a query Q(1,2), i.e. “parameter indicating a request…”, for reaction monitoring authorization (see Kassatly 0024).  If the user’s authorization is granted, then the recipient’s computer will automatically capture the user’s reaction to the received message M1 (see Kassatly 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kali-Guthery-Aras and Kassatly to further describe how a user is able to opt-in to reaction monitoring. Including a request from the sender would resolve the shortcoming regarding blind communication by obtaining and enabling sharing non-verbal cues when the communicating users are not physically present.
The motivation to combine Kali and Guthery is the same as that provided in claim 1 above. The motivation to combine Kali-Guthery and Aras is the same as that provided in claim 1 above.

Regarding claim 17, Kali-Guthery-Aras disclosed the invention, substantially as claimed, as described in claim 15 above, but did not explicitly disclose “wherein the executable instructions that cause the system to determine the automatic emotional response to the communication is desired further cause the system to use a parameter or keyword contained in the initial digital communication is used to determine the automatic emotional response to the communication is desired”.
In light of Kali’s teachings regarding the emotion services being requested by a third party, which is neither the recipient nor the service provider (see Kali 0049) and the recipient opting in for some types of messages (see Kali 0081), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the requesting third party could be the message sender.  Having the sender submit a request for reaction monitoring would preserve the recipient’s privacy by enabling them to decide whether or not to accept.
	However in a related art, Kassatly disclosed a message sender sending to another user a message M1 that also includes a query Q(1,2), i.e. “parameter indicating a request…”, for reaction monitoring authorization (see Kassatly 0024).  If the user’s authorization is granted, then the recipient’s computer will automatically capture the user’s reaction to the received message M1 (see Kassatly 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kali-Guthery-Aras and Kassatly to further describe how a user is able to opt-in to reaction monitoring. Including a request from the sender would resolve the shortcoming regarding blind communication by obtaining and enabling sharing non-verbal cues when the communicating users are not physically present.
The motivation to combine Kali and Guthery is the same as that provided in claim 1 above. The motivation to combine Kali-Guthery and Aras is the same as that provided in claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mitchell et al. (U.S. Patent 10,862,938) -  capturing video and altering the media stream by converting the media stream to an image that is representative of the media stream to address the case where bandwidth levels are low and transmitting a larger video would result in network inefficiencies (see 22:4-14).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.M.W/Examiner, Art Unit 2452
Angela.Widhalm@uspto.gov                                                                                                                                                                                                        26 August 2022




/Patrice L Winder/Primary Examiner, Art Unit 2452